 

 

 

 

§-lRBUlT (§[I;UF¥T FDR TH§E QB'¥H E§BDH}¥§L €¥R'i}l§l¥’

Siate of illinois 3

C'eunty ct Washzngmn § 201 3_L_3

C-aso Number

 

:}’Xmount,i:f}aims:d in excess Of 50’000'00.

 

 

 

 

 

 

 

_Prairie State Generating _ .
L C Steelbulldmg.com, LLC d/b/a
Company’ L CENTRIA; NCI Gr@up, Inc., d/b/a
135 CENTRIA; and CENTRIA Goneral
l 7 _ z Partnership _
Plaintif’f($} _ B&t"end=:i-xit(s]
§ia$si f§ea§itjri Y‘ret"izc L ,{"§et§e , . hamm nl 333333 L§XV. nw ,, ,,,___..~.…,, ,Code W y mr
§§ TH§§I SL§ER§ FF: SERVE THIS D~EYE‘ND£XN'F AT:'
----- P]§lt§ »‘XUZ\,’ DaVldB. SChI]CIdCWlI'ld -(;{§{§€;#6273495 NAl\AE Stp£lbuildingcom
AMW:,§, 5000 West Main Street PO Box 23560
gigij Belloville lllinois Phenez_§l?__()_@. l
~X€i d Pl tt` Afi§* .E_m__yil _Q,§.QLQQ_QLIQ_IL.H§Z>.J_ZZ§§ Cod'éz 3K.KI’DRE-SS:10943'North Same Houston Parkway W.
'SUMMBNS COP.Y
*'i,; n the disagree richfqu dpi£:nl`ant\:\j;z ,' `; C.ET`I' 85 ‘STPLTE HOuStOn, TX 77064

i_ ! l ;"; Y_{>u 4133§§€;‘;‘3`3,\' gummo"r"wli ant`§ requix‘£~.€! tit 31;');}3€3‘ liéfoa'e@ t:lt§:,~: tit;)mf 33
t:ti:t_;)w’t, lox.atmr:} fit M. i’f)n___ 29

-tc; answe: the mmz)lmnt 13 this; 1333 3 3333 mt whii:h` le he r3’i3 mtduhett §§ game taxi 153 30 33, 3 judgment by default may
333 taken again£;t you mr the relief asked m the complaint ,

  
 

fl \/ 13 Wm are sumzmined 333 requi 331 to tale 33 333‘331‘ to d'x3 3313313§11-1: 13 tt€ie 3333, 3 3333 3§” which 53 taferetr;»
aims ed er otherwt:;e t`iitzz 51311'3 appezmmom in the 3£&"§33 et the ctertt of twa court within 30 333-3 after service eat tide
summons 3\3!113`1"/3 of tide day ol service-. t:i" you frti¥ 13 do so judgment 3§' decree try default amy 33 tit§t;eri. again_s;, you
for the relief prayed m 333 wmplami

E~filing is now mandatory for documents in civil cases with limited exemptions To e-f`lle, you must first create an account With an e-filing service
provider Visit https://efile.illinolscourts.gov/service-providers.htm to learn more and to select a service provider.

lt you need additional help or have trouble e-tiling, visit http://Www.illinoiscourts.gov/FAQ/gethelp.asp.

TU i`HE (}i*l*’I€,LR

',i`§;&e summons must 133 remlrm;;i by the offst‘er or 13tth §§LYSDU w whom it wag gwen for Servti':e, ‘§K."lth
;xidf)r~§t~mena thereon tif- ~§¢,z*viw and §‘er'~:tz if atsz mimedlatety 3333 servic‘:a th 333 3'~'331:. that paragraph A of this
summarize is applicable ttii$ summons may not 33 eerved less than th’rw daye before tide clay of ¢tppearaove lt 33!“\¢€\33
333_33¥; tie mario th~t 3 ~,.ummem zavatt he returned 33 indnr3ed

’l'"me eummoris may metz be served reiter them 39 dasz after its 3333x

 

W,,….‘ 1 _ Au 3331 18
c;§,\tg§§§“ ‘ s 3333333§ ____;ti g~"“ 3a »

  

 

{"§~e. sgk ar C»o,:£jrt
DB;PUTY:

 

EleBiT

v , 7 ,
E}ATE- 9 F SERVICE:- mmm_ ............. 2{}_ ______
(T`u bn thwart lsd by affidavits copy 135 with de I`.`mxdu;n't 4
ar archer parson}

   

 

 

i
l
l
i
l
i
l
i
l

l ' . ' l v ' " »"' l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 2 of 30 Page |D #9

 

I'certify' that I_ served this su mmons, on defendante as ,folflo__w~s:

(a) ~ (Individu al d`efend'ants; - pereon~al):
By leaving a.copy'of the summons and _a copy of the~'oomplaint with each individual defendant D€‘,l‘SO.nally as follows:

N'ame of defendant Date of service

 

 

 

 

 

 

 

 

\. (b) ~» (lndividu'al- defendants - ‘abode):

By leaving a copy .of the -Sumrnons» and a'copy‘ of the complaint at the usual place Oi` abode of each individual
defendant with a person of his family, of the age of 13 years or~upwa‘rds, informing that person of the contents of the
summons., and also by sending a copy of the summons and of the complaint in a Sealed envelope with postage fully
prepaid, addressed to each individual defend-ant‘at his usual place of abode, as follows:

Name of Person with Date of Date of
defendant whom left ser\_'ice' . mailing

 

 

 

(c) - Corporation defendants):j
By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation a-s'follows:

 

 

 

 

 

 

 

` Registered agent_, Date'of
Defendant corporation ` " officer or agent service b
(d)' ~ (Other eervice):
Service and return _$ . Deputy
Miles ., .......... $
Total.._....... ....... . ......... $

 

 

 

Sheriff of ' " Count:y

 

l 2 7 57 . 5 5 5 5

 

 

 

Cdse 3.18-cv-01851 Documenl 1-1 Fiieu' 10/2)31/18 Page 5 of 50 wage lL) #22)

2335357:333737 sees 323 757-352 2233733 33":525:3532... 3732333:3352

 

 

 

 

 

 

 

 

 

 

 

Stste of llllnols' .) 8 §
~¢7. .; , h- 7 5~‘ ‘ _ __
`»LO_URW 05 Wa$ mgiorl } :CHSH Numbe§ v 2018 L 3
Mziouut Cie'i'med in excess Of SO?OQO'OO
Prairic State Gcnerating . .
C LLC Steelbulldmg.com, LLC d/b/a
Ompany’ CENTRIA; NCI Group, lnc., d/b/a
1236 CENTRIA; and CENTRIA general
` Partnershii> 4
.13325355.5337375.5') - D@~*'““d““i@
fliessll“;ica§ion P37ei?.s: .L . Cede C<)de ___, w§§m.,_.
'i‘C}; THE ’:>HLRSFF S_ERVE T§IIS‘: §§~EFENDJ'§NT A"lE,
125 ’A§~§§» David B. Schneldewmd w go de #62'_73495 B§\m NCI Group, fmc
Aam.@\§, 5000 West Main Street PO Box 23560
;;3§§§ Belleville Illlr_iols Phonej77 90901 Agent: Cogency Global’ Inc`
1_. 3\1>533231255~. 600 South S@C<md Srreer.,
sUMMoNs ooPi'= , _ Suif@ 404
’~I"o; the above earned defendent{s}~, -. CITY -RSTATE Springfleld, IL 627 04

iii l§ 532 You 51 re,hereii'y summoned and-required w appear bmwe thz»s cour£ 22
ier)ul£ loretioo,i 732 _ . 1325 ii~.)rf 39

225 ones-351 die 2 emolew§ m this sess 33 sep 717 ol 23 hich is hereto etresheo §f.‘ §ou fed 222 de so s lod;i,mem; by 2iefso;li 3313335
§)ei '“s_ken se sinst you lee the reliei eskecf` 323 the complaint

1 13 Y>c:\o 2227-o sum earned and required to lile an answer 20 3315:2 comoleim in 2l.73is esse. a copy oi° wiiielz as hereon
ercsc-ied or otliuwise fiie your sg:pesr~¢nce 333 the ol'iioe of Elle 2253sz ofi 2 .s court xvirln’o 30 days after service of this
summons exci'osive of the day of servse.e If you 2312 223 do so. judgment 532 devoted o§-’ dcieult 21333§' be taken agwinszz 32<;3723
ior- the relief 333 owed 333 die complaint

 

    

   
 

 

E~filing ls now mandatory for documents in civil cases with limited exemptions To e-’r`l|e, you must first create an account With an e-flllng service
provider. Vislt https://eflle.lllinoiscourts.gov/servlce~provlders`.him to learn more and to select a service provider.

lf you need additional help orhave trouble e~flling, visit http://Www.il|inoiscourts.gov/FAQ/gethelp.asp.

T(} TH E OFI`ICER
"3'125353 summons must be 372522217235:.23 by the oilsc:e`r or other 335713_7:52333 223 whom it was given mr servme, Wiil')
indorsemeo!§ thereon oi` service and fees if snv, lmr:oediele¥v efrer~ service 123 the event ther, paragraph A of time
summons is epm!wslils 2233:25 summons may 2302 be served less 222€552 three days before die defy el 3323;33355)7.»53'22;2 l!` service
eermof,' be made 213333 sum moog shaii be 37022127235;2€1 so indorsed

'i`lzis summon 133-3375 not be served after then 30 days after its date

 

"U\ 3255~'555. h _ h A`,.. ) AUQ.LLS‘[ 31 18
§§ §:£§»g _g% . WiTNESS? *'“ 91 1121 ~=71 ';. 213 .

    

 

'Cierk of C<i\`?h,.
§Z§Y UEPU'TY:

 

 

 

BATE UF SERVICD

591 ________~
rif . _~ . , z '¥"` ' gTo im inserted lig officer ms copy left with do fowdum
!i¥¥§¥$=i=““` ~ or other por`wn}

;‘2§{¥~__,

 

l 1 1 ' 1 1 1’111 l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 4 of 30 Page |D #11

 

11 certify thai 1 served this summons on defendants as follower

(a).~ (Individua~l d'efendants:- personal):
By leaving a»copy' of the summons and va copy of the complaint with each individual defendant personally as follows:

Nam.e of defendant Date. of service

 

 

 

 

 

 

 

 

. (b) ~ (Indiv.idu~'al defendants - abode):

By leaving a copy of the commons and a copy of the complaint et the usual place of abode of' each individual
defendant with a person of `his family, of the age of 123 years or upwards_, informing that person of the contents of the
summons., and also by sending a copy of the summons and of the complaint in a Sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usualE place of abod_e_, as follows:

Na.me of, Per'son with I,)ote1 of Date of
defendant whom left seryi'ce‘ . 2 mailing

 

 

 

(c_) ~ Coirpor'a.tion defendants):
By leaving a copy off the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation ae~'follow's:

 

 

 

 

 

 

 

4 Re‘gistered agent, 'D.at;'e.of
Defendant corporation ' " _ officer or agent service
(d)' ~ (,Other.a_ervi_ce):
SHERIFF,'S: FEES . Sher'iff of , County
Serxn'ce and return _ .. __`$l .Depul;y
Miles v ............ $:
T_otal ....... . . . . ......... . . ..$

 

Sheriff of ' ' #C'ounty

 

 

 

CaSe 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 5 of 30 Page |D #12

 

em.c:mroeimr`zoe maine Jia'mmm. sleeve

stare or ili:nbis ) 5 5
Coumy or washingwn ) ‘ '

Prairie State Generating
Company, LLC

cch Numb:er 2013-m

 

 

.Am.ou-dt:cmmcd in excess of 50,000.00

Steelbnilding.com, LLC d/b/a
CENTRIA; NCI Group, lnc., d/b/"a
~VS'. CENTRIA; and CENTRIA'General

 

 

 

 

` Partnershif) ~ ' .
Plointiff(q) Dc!'endunt(s)
‘cieeg;nqarion mem L eggs rimme.§rb;¢jr§anLaW code
'PQ.THE;SHERIFF:"SERVE`THIS DEFENDANTA'P.
Pitf. At§y; DaV.id'B, SChIleidSWind Codig#6,2734.95 NA‘ME CENTRIA General Partnership

A~dd,-esg 5000 Wesr Mam Street, PO Box 23 560

 

Q';y Belleville. Illinois _
;-Add. Phr. Arc>-.EmihLC,ll’QonnoL&&lllZ&§ Code

 

phon¢z77'-9000` _

Ai)b'}ifE§S-lOOS Beaver Grade Road

SUMMONS C'OP`-Y'

T§ _th'e'z_z_iiove.`n`z_§med z_iefendant(s)_.` '. .;.-.` . ';

ciTY-.& s"rA"r'E Springfield, IL 62704

 

 

iii A.’,‘You nre~liercb;eummox:ed and requirea~fb..appear before-this ee_ur.t air

(coilrt lo`ca"tien) l _ e_c_‘ _ 151,`,0;1:_____________20___
to answer the boi_np!aini inithi§ c‘a‘se, a 'oepy§if,q.jhich-is~her§;b_qttg'xehed, If.x<_),u fail tp deem d‘jpdg`n'£enc:_by defeglt"may
.be taken egainst'y__pu for the relief es_keci id_§he ebmpi§zir_\;._ y

B;. Ybu are'su'mmoned and required 26 filé'nn‘nnswer co rhefcomplainr'in this case_,_a__copy'of whi'ch~is hereto
»atwc ed,~ or otherwise file your appearance;» in the‘o,f_`iice of-tlxe.cierk of tiiie'court. within 30 'days'a[ter service of this
summons..exclqeive of the day.»_oi' service. [f'you‘~i`uii,.to;do.s`p.-judgment.-pf.&iepree-by»default 'mey be takeni against you

f`<`:r the reiie`i" prayed in`rhe`complaing~.

E~filing is now mandatory for documents in civil cases with limited exemptlons. To e~iiie, you must first create an account with an e-frling service
provider. Wsit https://etile.il|inalscourts.govlservioe-providers.him to learn more and to select a service provider.

if you need eddiflonal help or have trouble e-flllng, visit hltp://www.i|linoiscouds.govlFAQ/gethelp.asp.

TO THE OFFI CE'R: ~
'i`h`is summons mue!. he rewrped by th‘c ’(Jfl`rcer" oi_hzher-per§én;.tjr_) whom if\i'qsf;givéii`§or'_seriricag with
, ‘indqrsemeiit the_reon»'éf _s_ervice_ add'l'ee$'~if_'any,. immediately qft_er`_r;er§ziée.~ In tl;“e‘ e.\"epg chéc.par'a'greph A rif _tiiis
'surhmdr_xe'is~`ap{ilicable chisi§aun§`rrieas may,"not. be served‘le§s;thdrr thzeé{days"l')`efdrel¢be‘da}_'.‘o£ a§be:mr_ncc.'lf. service

cannot be'made',`this summone~shn'i! bc~`returned 'so indore`cd;
Tliis summons may not lie.serve`d jeter than~'SO"days uiter- its dete‘. "` ' ~

 

    

 

 

 

`pvn ....... .. Au us‘, 31 18 v
`\~";¢:=,\\\".BFO!J '¢‘,' MTNESS,, /’:s g//’ -20
` \l"" '“""-. .°, ` ,“ - ' .' .', _` \ .
seq~:$! ..$o¢:'~’ '~ " f/J{'-?I£i¢'-' ;__1_]._,:’/-€'1=`!(*;[.4.!‘¥,-¢:!¢_.~
'¥-S> "1_, clerk cream “'
§§ k "'Z mr nEPuTYe
$ \",' 4 .;__ 5 . ‘
f s
o,'%é, ._ ~ ‘__. §§ `~ .
~'l¢ 49 ~"""" `\" DATE.OF §E_R_\_’IC_E!_._.____._________zQ,-___
o \ crewsqu by greggqume mm deferralan
. . ,,. ,_,mz

l l ' " l ` - l ' ' l

.Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 6 of 30 Page |D #13

 

I. certify that l served ihis'sumrnons on defendants as ’l`ollo,ws:

(a)‘~ (Individual defendants --personal):
By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

Nume of defendant Date of service

 

 

 

 

 

- (b) ~ andividuai defendants - abode):

By'leaving a copy of the summons and a copy of the complaint at the usual place of'abode of each individual
defendant with a person of his 'family, of the age 0£13 years or upwards, informing that.person of~the contents~of the
summone,_ and also by sending a copy of the summons land of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant_et his usual place of abnde', as followe:

Name of Pefson with Date of Date of
defendant whom left ' serYic§_, . ,J mailing

 

 

 

(c),~ C`orpora`tion defendants):~ '
By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant‘corporation as'foilows:

 

 

 

 

 

 

 

_ Registered agent, Dat,e of
Defendant corporation ' "‘ , officer or agent service
(d).- <'orher service): ' ',
SHERIFF’S FEEB gileer of County

Service and return ________'$ v . Deputy
Miles __~________ . , ......... $
TOtaI .................... . ~ ~$ w
Sheriff of‘~ ' Count,y l

 

 

 

4 ' ' v w ' ." t

Case 3:18-cv-01851 Document 1'-1 Filed 10/09/18 Page 7 of 30 Page |D #14

F|LED

Washing'ion Co. Circuit Court
ZOth Judicial Circuit

Date: 8/16/2018 3:55 PM
Cyntl'n'a Barczewski

IN THE CIRCUIT COURT OF THE TWENTIE"§.`H JUDICIAL CIRCUIT
WASHINGTGN COUNTY, ILLENO’IS

P'rairie State Generating Cornpany, LLC )
)
Plaintiff, }
l 2013L3
vi ,, ) Cause- No.
l
Steelb.uilding.'com, LLC d/b!a CENTRIA; ) Plaintiff demands trial by»jury
NCI~ Group, I~nc. -'d/b/a-€EN'l-`RIA; and ) of twelve von all counts.
CENTRIA General Partnership )
)
)
Defendants. )
COMPLAIN.T

Plaintiff Prairic State Generating Coinpan , LLC (“PSGC”) states as follows for its
Cornplaint against Defendants Steelbnilding.com, LLC d/b/a CENTRIA, NCl' Group, lnc., d/b/a
CEN'TRIA, and CENTRIA Gencral Partnership.

General Alleo'l ations

l. PSGC is a Delaware limited liability company witli its principal place of business
located in Washington County, lllinois.

2. Defendant Steelbuilding.com, LLC d/b/a CENTRIA is a corporation with its
principal place of business located at 109437 Nonh Sam Houston Parkway West, Houston, TX,
77064. Upon information and beli.ef, Defend-ant Steelbuilding.corn, LLC acquired its interest in
the CENIRIA fictitious name in or around 2015. Prior' to that ti'rne, CENTRIA was owned and
operated by Steelbuilding.com, LLC's predecessor entities, which transferred its right, title, and
interest in the CENTRIA business to Steelbuilding.corn, LLC.

3. Defendant NCl Group, Inc. d/b/a CENTRIA is a corporation With its principal place
of business located at 10943 Noith Sam Houston Parkway West, Houston, TX, 77064, is registered

Page 1 of 10
2018-L-

l " »" l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 8 of 30 Page |D #15

to do business in illinois with the lllinois Secretary of State and has a registered agent in lllinois_
Cogency Global, lnc., 600 Soutli Second Street, Suitc 404, Springtield, lllinois 62704, Upon
information and belief Defcndant NCl Group, lnc. acquired its interest in the CENTRIA fictitious
name in or around 2015 . Prior to that time, CENTRIA Was owned and operated by NCI Group,
lnc.'s predecessor entities, which transferred its right, title, and interest in the CEN~TRIA business
to NCl, Group, lnc.

4. A»lthough Steelbuilding.com, LLC¢ and NCl Group, lnc. have a principal place of
business located in Houston, TX, CENTRIA'S operations and offices arc located at 1005 Bcaver
C~rad'c Road, Moon Township, PA 15108.

5 . By and through counsel, N`Cl Group, lnc. has represented to PSGC that the entity
responsible fortissuing and administering the warranty and providing the products and services at
issue in this Complaintis ‘LCENTRIA."

6. ln addition to the fictitious name "CENTRIA," registered to Steelbuilding.com,
LLC" and NCl Group, lnc., iPSGC is also aware of a Gcneral Paitnershi_p known as 'CENTRIA.
Defendant ~CENTRIA General Partnership also has its principal place of business located at 1005
'Beaver Grade Road', Moon Town'ship, PA 15108.

7. PSGC owns and operates a coal-tired power plant in Washington County, lllinois.
(the "Plant"). FSGC uses state-of-the-ait technology to provide some of the cleanest coal-generated
energy in the country

8. PSGC started construction of the Plant in 2007. ln connection with the construction,
PSGC entered into an agreement with a general contractor, A.C. Dellovade ("Dellovadc"), in 2009

(the "Construction Agrccrnent").

Page 2 of 10
201 S»L'

t " ~ ~,~ ~
, l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 9 of 30 Page |D #16

9. As general contractor, Dellovade retained control over subcontractors and
component suppliers retained to assist with construction of the Plant. Upon information and belief,
Dellovade. selected subcontractors and suppliers; agreed to terms with theni, and otherwise Was
responsible for procurement of products and services for the proj ect.

10_. 'Under the Construction Agreernent, Dellovade was required to procure all
warranties fore products and!or component parts provided by subcontractors or suppliers in
connection with»the construction of the Plant (See Ex. A (excerpt), Construction Contract General
Conditions, GC 136.5; Construction Contract Special Conditions (excerpt), SCel7.l.`)
("CGNTRACTO:R shall obtain or provide, for the benefit of'i?SGC and their successors in interest, n
warranties or guarantees “r”or the Equiprnent, l\/laterials and other Work furnished by
_Subcontractors,")

1~1.. ln or around 2014, Dellovade contracted with or'otherwise arranged for CENTRIA
to design, manufacture, and supply metal roof and exterior wall panels for the Plant (the “Panels").

12. As_alleged above, upon information and belief, the business of CENTRIA is now
owned and/or operated by_' Defendants Steelbuilding.com, LLC, NCl Group, lnc., and/or
CENTR'IA General Paitnership. At all relevant times, CENTRIA was owned and operated by
these entities or their predecessors, who assigned all right, title, and interest in the CENTRIA
business to some or all of the named Defendants. Throughout this Complaint, Defendants will be
referred to collectively as "Centria."

13'. Upon information and belief, consistent with its role as general contractor and
pursuant to the Construction Agreement, Dellovade selected Centria to design, manufacture, and
supply the Panels. Dellovade agreed to terms with Cennia and was responsible for procurement of
the Panels, keeping in mind the needs ofPSGC and intended particular purpose of the Panels.

Page 3 ot` 10
2018-L-

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 10 of 30 Page |D #17

14. After agreeing to terms with Dellovade, Centria manufactured and supplied the
Panels for installation at the Plant.

15. in connection with its design, manufacture and supply of the Panels, Centria
provided an express, written warranty dated June 4, 2012 regarding the Panels' finishes and
coanngs, alsoj known as the “Fluorofinish." (the "Warranty"), The Warranty provides the
Fluorotinish wenld~“not for a period of twenty~one years '(21) from the coil coating date or twenty
(20') years from the paneleinstalla»tion date. .;change in c'olor. . .peel, crack, 'check, chip, or erode to
base mann (se@ miami s; Wan-anry`>_’

16. 'Upon information :and be-lief, after De'llovade agreed to terms with Centria-, and
after Centria manufactured the Pariels and supplied the Panels for installation at the Plant,

ellovade obtained~the Warranty from ‘Centria for the benefit of PSGC.

17. ln 2017, the Panels started'blistering, peelin~g, cracking, bulging, deteriorating,
corroding, and rusting significantly, in addition to other defects At the time PSGC discovered
these conditions generally, it was unsure about the specific nature, extent, and root cause of the
darnag-e. PSGC began investigating

1.8. Ultimately, PSGC determined the damage likely was caused by defective
Fluorofinish provided by Centria as a coating for the Panels, and notified Centria of the defects
On February 22, 2018, PSGC sent correspondence to Centria, notifying Centria of the defects and
requesting Centr-i~a honor the Warranty. (See Exhib~it C, Notice of Warranty Claim.)

19. ln response to PSGC's notice, Centria acknowledged the problems with the
Fluorofinish and Panels and indicated its need to take care of the problems

20. As of the filing of this Complaint, Centria has refused to repair, repaint, replace or

otherwise address the problems with the damaged and defective Panels.

Page 4 oflO
201 S-L-

l ` " t w ' '.~ y

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 11 of 30 Page |D #18

Count § ~ Breach of Warranty

21. Plaintiff re-alleges and incorporates by reference the allegations set forth in
paragraphs 1 through 210, as if fully set forth herein.

22. Centria manufactured and supplied the Panels for installation at the Plant.

23. Centria provided the -Warranty in connection with the Panels.

24. The?'mels failedto perform as warranted or otherwise meet the specifications and
standards<promised'by the Warranty, in that the exterior coating and Fluorofinish of the Panels is
bl`istering, peelirrg, cracking, bulging, deteriorating, corroding, and rusting significantly, among
other defects

25. PSGC timely notified Defend'ants of the damaged and defective Panels, along with
its claims under the,Warranty. .'b"ée Ex. C.

26. By failing to repair and/or replace the damaged, defective Panels, Defendants are
in breach of the"Warranty. lndeed, Centria's failure to repair and/or replace the Panels renders the
warranty useless and 'leaves .PSGC without the remedies it anticipated having under the Wairanty.

27. As a direct and proximate result of Defendant Centria, Inc.’.s 'breach, PSGC has
been damaged, in that the P'anels are blistering, peeling, cracking, bulging, detenorating,
corroding, rusting, or otherwise compromised, and are thus in need of significant repairs - likely
total replacement

28. ln addition, PSGC has incurred and is likely to incur additional incidental and
consequential damages associated with its assessment and maintenance of the damage, including
but not limited to the expenditure of money and other resources

WHEREFORE, PlaintiffPrairie State Generating Company, LLC prays for judgment in its

and favor against Centria for compensatory damages in an amount to be proven at trial and in

Page 5 of 10 y
2018~L-

t . 1 7 § y , ,, _,,

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 12 of 30 Page |D #19

excess of Fifty 'l`housand Dollars ($50,000.00), including incidental and consequential damages,
costs of this action, attorney’s fees, and for such other or further relief as this Court deems
appropriate under the circumstances

Count II-Breach oflmplied Warranty of Merchantability

29. PSG'C re~all.eges and_incorp)orates by reference the allegations sets forth in
paragraphs 1 through .28, as if fully set forth herein

30. Defendants manufactured and supplied the Panels for installation at the Plant..
Centria is in the business of manufacturing and supplying exterior metal wall panels such as those
at issue here,

31. The ordinary purpose of exterior metal wall;parrels (such as the Parrels) is to protect,
fortify, and contain the operations ofa facility such as_tlie Plant. This purpo~se“is onlyaccornplished
if the Panels are built, finished, and coated in-a manner consistent with the Warranty, to~avoid
blistering, peeling, cracking, bulging, deteriorating, corroding, rusting, and~oth‘er defects.

32. ln providing the P'anels'for installation at the Plant, Centria impliedly warranted to
PSGC that the Panel's were merchantable, suitable for use, and non~defect~ive.

33.. The Panels were not merchantable or fit for their ordinary purpose in multiple ways,
as discussed in paragraph 17 above Because the Panels became damaged and are defective,
Centria breached its implied warranty of merchantability

34. As a result of Defendants' failure to provide merchantable exterior wall panels fit
for their ordinary purpose, PS-G..C has suffered damages, in that the~Panels are blistering, peeling,
cracking, bulging, deteriorating, corroding, rusting, or otherwise compromised, and are thus in

need of significant repairs - likely total replacement

Page 6 of 10
2018-L-

l ' t

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 13 of 30 Page |D #20

” 35, lri addition, PSGC has incurred and is likely to incur additional incidental and
consequential damages associated with its assessment and maintenance of the damage, including
but not limited to the expenditure of money and other resources

WHEREFORE, PlaintiffPrairie State Generating Conipany, LLC prays for judgment in its
and favor against Centria for compensatory damages_.in an amount »t-o be proven at¢trial and in
excess of Pifty Thousand Dollars (_$50,;000.00), including incidental-and' consequential -damages,
costs of this action, attorney’s ~fees, and fbr such other ~or further relief as this rxCourt deems
appropriate under the circumstances

Count IH~B‘reac“i'i of Implied Warranty of Fitne‘ss for a Particu-lar Purp_ose

36. Plaintiff re-alleges and incorporates by reference the allegations set forth riin
paragraphs 1' through 35, as if fully set forth herein

37. At the time it- manufactured and supplied the,Pan-el's, Centria lcriew and understood,
or had reason to know, the particular purpose forrwhich the Panels would be used ~ z'.e., as exterior
wall panels at the Plant.

3 8. Upon information and belief, Dellovade and/or PSGC explained PSGC's~needs and
informed Centria why the Panels were being purchased and how they would be used. As a resuit,
Centria knew or had reason to know PSGC and/or Dellovade was relying on the skill and judgment
of Centria to design, manufacture, select, and/or furnish suitable goods; and PSGC and/or
Dellovade in fact relied on the skill and judgment ofCentria to design, manufacture, select, and!or
furnish suitable goods.

39. Centria was well-aware of what Dellovade and/or PSGC needed in connection With

the construction of its Plant, and that the Pauels would be used as exterior Walls at the Plant. Under

Page 7 of 10
2018-L~

l
t

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 14 of 30 Page |D #21

these circumstances Centria warranted the Panels would be fit for their particular purpose and
usage at the Plant.

40. Centria'breached the implied Warranty of fitness for a particular purpose because
the Panels became damaged and Were defective, as discussed in paragraph l7 above, and were not
suitable for use as exterior wall panels at the,Pl.a_nt.

41. As a direct and proximate result of Centria’s breaeh, PSGC has; suffered dainages,
in that the Panels are blistering, peeling, cracking, bulging», deteriorating corroding, rusting, or
otherwise compromised,. and are thus in need of significant repairs ~ likely total replacement.* l

42. ln' addition, PSGC has incurred and is likely to incur additional incidental and
consequential damages associated with its assessment and'rnaintenance of the damage, including
but not limited to the expenditure of money and other resources

'W`HEREFORE, PlaintiffPrairie State Generating Company,LLC prays far judgment inits
and favor against Centria for compensatory damages in an amount to be proven at trial and in
excess of Fifty Thousand Dollars ($~50,009.00), including incidental and consequential damages,
costs of this action, .attorney’s fees, and for such other or further relief as this Court» deems
appropriate under the circumstances

PLAINTIFF DEMANDS TRIAL BY JURY OF TWELVE ON ALL COUNTS.

Page 8 oflO
201 S~L-

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 15 of 30 Page |D #22

Respectfully submitted,

BOYLE & BRASHER LLC

By /S/ David B. Schnez'dewz'nd
David B. Schneidewind, #0`6273495
Charles J. Swartwout, #06190655
Ernily'C. O"Connor,,#63 17285-
5000 West Mai~n Street; Box 23560
Belleville, l~L 62223-0560
Telephone: (618) 277»9000.
Faesirnile: (618) 277~4594
dschneidewind@bovlebrashe_r.com
cswartwout@bovlebrasher.com 1
eoconnor@bovlebrasher.corn

 

AND

STINSON LEONARD~ STREET LLP

By /s/ Andre-w J. Scavotto
_Andrew J. Scavotto, #628.8575
7700 Forsyth Blvd., Suite 1100
St. Louis,ql\/lissouri 63105
Telephone: (314) '863»0800'
Facsimile: (314) 863-938~8j
andrew.scavotto@stinson.coin

 

 

ATTQRNEYS FOR PLAINTIFF

Page 9 of 10
201 8~1.~

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 16 of 30 Page |D #23

IN THE CHKCUIT COURT OF THE TWENTIETH IUDICIAL CIRCUIT
WASHINGTON COUNTY, ILL]NOIS

Prairie State Generating Cornpany, LLC )
)
Plaintiff, )
).
v. ) Cause No.
")
Steelbu`ilding.com, LLC d/b/a CENTRIA; ) Plaintiff demands trial by jury
l\lCI Group, Inc. d/b/a CENTRIA; and ) of twelve on all counts.
CENTRIA General Partner:ship )'
)
- )
Defendants. )
-AFLQS_W§

Comes now tire Aft`iant, David B: Schneidewind, counsel for Plaintiff herein, this aftidavit
is made pursuant to lllinois Suprerne Court.Rule 222(b), states that under-the penalties'of perjury
as provided by Section 1~109 of the lllinois Code of Civil Procedure, he had read the attached
C.omplaint, is familiar with the facts contained therein, and reasonably believes that the damages
in this case are in excess of fifty thousand dollars (£‘35(),000.00).

nArEn:Q/¢[/a ®

David B. Schneidewind, #06273495

couNrY or sT. CLAIR )
)ss.
sTATE or ILLiNoIs )

Subscribed and Sworn to before me this l iii/h day of_ maj MS)l' 02()]3

!
v 'v"

OFF|ClAL SEAL
STEPHAN¥E A WAGNER

NorARY'PuBuc»sTATEoF\LuNois ggi(/QVLLLM-L a. Ll»l£k`,?{/¢,m

MY commission ExPiREs.~w/osm .‘ Notary'Public

vvv

 

__4-_

l

 

Page 10 of 10
2018-L-

1 ' ' § ' ' " "f

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 17 of 30 Page |D #24

 

 

l f ' l ' 1 l

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 18 of 30

 

 

 

 

 

 

 

Page |D #25
PS(_Z\C l_€ll€f 09*1671 001
PRAlRlE STA'FE GENERATING COMPANY, Ll_'C
. PRAlRlE STATE ENERGY CAMPUS
ENG§NEER, PROCURE, CONSTRUCT (EPC) CONTRACT
FORM OF AGREEMENT
C°ll"m°“ Ac. Dellovade contract No.~. 2531s24oH01~ArPs-00001
Add¥ess: 108 Cavaslna Drive Work Locatlon: Prairiet Sta!e Energy_;€?mpus _ _
Lr\/ely Grove, lllxno)s
canonsbnrg_ PA 15317 ’SS“'“Q Oll":ei Fredenick, Mo
Cdmacl: Dennls Dellovade Address: 5275 West\,'iew Drive
vTelePh°"e: 724»373$8190 Fredaick, Mo 217.03
FB°S‘"‘"E; 724~813e187 ' 7 egeler No.;
DHONS 06 sss 4941 G a s code sites

 

 

 

 

 

 

Thls Contract is effective as ofethe 2nd day of July 2009 ( herein referred to as the “Effeclive Dale`),
between Pralrie State Generatlng Company, l_LC (“PSGC"), and the above named GQNFRACTOR who
hereby agree that all Worl< specihed below shall be performed by CONTRACTOR`in accordance with all
the provisions of this Contract, consisting of the following Contract Documenls:

Contract Form of Agreement _

-Eihibit"A“ - Generel Conditions, daled: June 11, 2009

Exhiblt "B“ ~ Special' Conditlons, dated: June 11, 2009

Exhibitf'C" - Quantllies, Pn`cing and Dala, dated: June 8, 2009

Exhiblt "D" ~ Scope of Work and Technlcal Speclllcatlons, Rev. 2, daled:-'é~!?/ZGOQ
Exhu)lt "E" ~ Bechtel Drawings` Metal Rooflng and Siding Rev. 001, detect 4/071‘2009

1. WORK TO BE PERFORM’ED: Except as expressly specified elsewhere ln. the Conlract,
CONTRACTOR shall furnish all plant; labor; materials; tools; supplies; equipment uansportalion;
supervision; technical, professional and other services; and shall perform all operations necessary
and requlred to satisfactorily

Design, Furnish and lnstall Metal Roof and Wall Panels

2. SCHEDULE: The Work shall be performed l_n accordance with the dates set forth in the Exhibit
"B" clause filled "COMMENCEMENT, -PROGRESS AND COMPLETlON OF THE WORK".

3. CDMPENSAT!ON: Asefull consideration for the satisfactory performance by QONTRACTOR of
the Worl<, PSGC shall pay to CONTRACTOR compensation in accordance with the prices set
`f_orth in Exhiblt "C“ and the payment provislons of this Contract.

The Contract Doeuments constitute the entire agreement between the Partles with respect to the subject
matter hereof and there are no oral or written understandings representations or commitments of any
kind, express or implied, which are not expressly set forth hereln. The Partles shall not be bound by or be

 

owNeR EPc coNrRAcr PAGE 1 of 2 Prame stare energy campus
Form of Agreemenl Conlreot No. 25315-240-HCt»ATPS-00001
July 2. 2009

EXHlBlT A

 

i 7 '.¢ t . _ y , , l w v

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 19 of 30 Page |D #26

PSGC Letter O’§¢t 571 001

liable for any slatement, representation_ promise inducement or understanding not set forth herein_

i>sec: coNTRAcToR;

Prain'e State Generating Company, l_LC A C Dellovade

By: / By: ~__ _ _
Authon`zed £7/ "/*L '”/ ` Authorized
Si'gnalore: //' /;'//Z/L"£L 6//"/`“`\ Signature M\,J
Printi\iarn e: Pn`nt Narne:

lrxi>€€i~lbllm ericl< ~. may

 

 

Prii it Title' » l Print Tit|e:

f ___ §Lice Preeident
ov\/NER EPC coNTRAcT PAGE 2 of 2 Prairie siaie Energy campus
Form of Agreemenl Contract No. 25315~240-HC1-ATPS-00t101

July 2, 2009

EXHlB|TA

i ‘ . 7 1 , , ,, 7

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 20 of 30 Page |D #27

the date that such repair, replacement or correction is completed, but no less than the original 24
months from the issuance of the Provisionai Acceptance Certificate.

36,5 CONTRACTOR shall obtain warranties, including additional and extended warranties for the
benefit of CONTRACTOR, PSGC and Owners from Subcontractors in relation to their respective
portions of the Worl<. Copies of all such warranties obtained by CONTRACTOR shall be provided
to PSGC promptly upon execution`of the applicable Subcontract by CONTRACTOR. Such
warranties will be written to survive CONTRACTOR'$ tests, inspections and approvals and will be
assignabie, as provided .in the next sentence, to PSGC and/or Owner:s without requirement for
Subcontractor’s consent Upon PSGC`s written request CONTRACTO'R shall assign any such
Subcontractoi' warranty to PSGC and/or Owners. Prior to assigning such warranties to PSGC,
-CONTRA'CTOR shall maintain'and~enforce such warranties and shall not materially modify or
amend such warranties without,the prior written consent of P.SGC, Which. may be withheld for any
reason.

if there~ are two (2) or more failures of any component (whethejr .or- not the failure occurs in
components of the same Unit or_`differen`t` Units) during the Warranty' P_erio'd:.(either the original
V\/arranty Period or as it may be extended as a result of failures during the original Warranty
Pen`cd), then, at she request of PSGC, CON?!`RACTGR shall perform a root cause analysis
investigation of such failures and, if such investigation reveals a Warranty Defect, make such
repairs, replacements or adjustments necessary to correct the Warranty Defect for al!/~aif`ected
components irrespective of whether the,Warranty Period for such components has expired As
requested by PSGC, CONTRACTOR shall submit, as part of its root cause analysis investigation
and report all-design and performance calculations related to such component failure_

(»O
,O"
o)

36;,1 \Nithin ten (TO) Days"of receipt by CONTRACTOR of a notice identifying a Warranty Defect
(which period will:be as short as possible, but in no event longer than two (Z)Business Days ita
iJnit is forced out:of service or is operating on aerestricted basis), CONTRACTOR shall give
notice to PSGC of its approach for when and how such Warranty Defect will be remedied;
provided, howeverl such approach shali,provide for CONTRACTOR to conduct its cure activities
in a commercially reasonable and prompt manner; provided, furtherl in cases of imminent danger
to life or property or forced outage of a Uni-t, GONTRACTOR_shali remedy such Warranty Defect"
as soon as possibie. if CONTRA'CTOR does not begin and diligently proceed to complete said
remedy within»-the time period specified in the corrective approach. PSGC shall have the right,
after _giving notice to CONTRACTOR, to perform or to have performed by third parties the
necessary remedy, and the casts thereof iincluding- a warranty thereon) shall be borne by
CONT.RACTOR

36_8 Titie to ali Equipment and l\/iateriats provided in performing warranty Wori<, including all repairs,
replacements and corrections, will pass to PSGC immediately upon the inclusion thereof into the
Faciiity and otherwise will be subject to the provisions of Generai Condition GC- 34 titled “Title
and Risk of Loss".

36.9 CONTRACTOR has primary liability with respect to the warranties set forth in Ciauses GC-BB"i
and GC-36.3 of this Contract, whether or not any defect or other matter is also covered by a
warranty of a Subcontractor, and PSGC needs only look to CONTRACTOR for corrective action.
Th'e refusal of a Subcontractor or other third party to correct defective Wori< will not excuse
CONTR'ACTOR from its liability as to the warranties*provided herein

GC»37 BACKCHARGES

37.1 PSGC may, in addition to any other amounts to be retained hereunder, retain from any sums
otherwise owing to CONTRACTOR amounts sufficient to cover the full costs of any of the

 

following:
Owner EPC Contract Prain`e State Energy Campus

Exhibit "A” - Generai Conditions Rev. 1 Page 24 of 35 Contract No. 25316-240-HCi-ATPS-00001
~ Field Assembied Metai Roof and Wall Paneis
.iune 11, 2009

EXH|BiT A

l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 21 of 30 Page |D #28

i

y(214) Appropriately discounted to stand-by rates for idle time reasonably
required

(b) When the operated use of equipment is infrequent and, as determined by PSGC,
such equipment need not remain at the Jobsite continuously, charges shall be
limited 'to actual hours of use. Equipment not operating but retained at the
location of changes at¢PSGC’s direction shall be charged at the standby rate.

(c) For the cost of both rented and owned equipment to»be allowable, PSGC must
-agree in wnting, prior to the commencement of use, that the individual pieces of
equipment are needed1 are appropriate for the'Worl<-, and that the mobilization

and demebilization costs are allocable to the change and acceptable This is in '

addition to the daily end-of-day approval of operating time for such equipment

(3) Eg.ui',:_rgient' and Materials. Approved incurred costs tor- Equipment and Materials

incorporated into the,changed Worl< or required for temporary construction facilities made _ -,

necessary by the change shall be allowable at net cost delivered to the dobsite plus five
percent (5%) overhead and profit for CONTRACTO R_ `

(4) Cont~r-acts. Approved incurred costs forelower-‘tier subcontracted tasks shall be allowable
plus five percent (.5%) overhead and proht for‘CONTR/\CTOR; provided that PSGC has
approved the lower-tier subcontract pursuant to the Generat» Condition GC-41 titled
“ASSlGNMENTS AND S_UBCONTRACYS’ before any Worl< is performed

(5) Overhead", Profrt and~Ali‘ Other Costs.

(a}~ ln addition to the overhead andprofit provided,in Clause SC~iG.i (2) through ('4)
above, PSGC will also pay an amount equal to fifteen percent (15%) of total
direct labor as described in (1.) above for changes resulting in a Contract Price
adjustment excluding this percentage markup, of less than $100,000, or will pay
ten percent (1.0%) forrchanges resulting in adjustments of $100,000 or more.

(b~) `, This.amount will be deemed to be full consideration for all overhead', interest and
profit, for ali`additional costs e.g., supen/ision and tools, and for all impacts of»the
change on all,elements of the Wori< whether or not changed

SC-'17 COMPON'ENT WARRANT|ES

17.1

‘l7.2

17.3

in addition to the G‘eneral Condition GC~36 titled "WARRANTY”, CONTRACTOR shall obtain or
provide, for the benefit of PSGC and their successors in interest, warranties or guarantees for the
Equipment, Materials and other Worl< furnished by Subcontractors. Such warranties or
guarantees are to run for the period set forth in the applicable specification of this Contract or,
when not specified that period customarily provided by the Subcontractor. CONTRACTOR shall
enforce such warranties~or guarantees on its own behalf_or, if requested by PSG'Cl on behalf of
PSGC. CONTRACT‘-OR shall provide warranty documentation to PSGC on or before Provisional
Acceptance or as otherwise required by*this Contract

CONTRAC,TOR will take all necessary actions to ensure that the entire scope of worl<, including
any all changes and additions, qualify and are approved by Centria for both the Centria Finish
Warranty and Centria Twenty Year Standard Weathertight l_imited Warranty`

CONTRACTOR will execute all Centria warranties applicable to this Contract in a timely manner.

 

Owner EPC Contract Prairie State Energy Campus
Exhibit “B" ~ Special Conditions Rev. 1 Page 31 of 36 Contract No. 25316-240-HCi~ATPS-00001

Field Assembled Nletal Roof and Wai| Panels
.lune 11, 2009

EXH|B|T A

i ‘ , i ' i '

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 22 of 30 Page |D #29

17.4 Nothing contained in the related component warranties shall relieve CONTRACTOR of it‘s.
responsibilities under GC~36.

SC-18 QUAUTY ASSURANCE PROGRAM

CONTRACTOR shall comply with the Quality Assurance Prograrn requirements outlined in
Technical Speciticaiiorr€.$§.i6-00.0~3PS-ATPS~OOG{~)1 Section ‘i".§. CONTRACTOR'S documented
quality system shall provide for the issuance of a»“stop work”~order by CONTRACTOR or PSGC
at any_tir~ne during the \r’\iorl<, when signihcant adverse quality trends and/or deviations from the
approved Quaiity Assurance Program are found. PSGC reserves the right to perform Ouaiit;»'»
Assurance Audits of CO,NTRACTO`R'$., approved Quality Assurance Prograrn, including its
Subcontractors, at any stage of therV\/orl<.

SC»19 TRAiNiNG PROGRAM -

19.1` Training shall be perforrned'~only in accordance with a PSGC-approved training program pursuant
to the training requirements set forth in this Contract. Upon completion ot the training program.
the training aids, toois, test equipment training manuals and other materiais specific to the
program shall be transferred to -PS'GC and CONTRA'CTOR shall make video recordings of all
training sessions for PSGC's use_ ‘

'1‘9_2 CONTR`AGTOR shall accept PSGC’s nominated..trainees te~work on a counterpart basis with
C~ONTRACTOR‘$ employees aaa shaii ensure that the nominated trainees are personally
involved in and become knowledgeable about the day»to-day operations and maintenance of the
Facility._

SC-2G:i;iQi_l.iDAT'i-ED DAMAGES - NOT USED~

SC~Z‘i GOVERN| NG LAW

This Contr.act will in all respects be governed by and construed in accordance with the laws of the
State of lllinois, without giving effect to any choice of law rules thereof, which rmay direct the
application of the laws of another]urisdiction.

SC-22 SALES AND USE TAX REQUiREMENTS

22.1 The Project is located in~ the Nashville/Washington County Enterprise Zone. Equipment and
Materials incorporated into the Facility under this Contract are exempt from illinois sales and use
ta><. The Contract Price shall not include, and CONTRACTOR¢sha|l,r-iot charge to PSGC, illinois
sales ~or use tax on any Equipment or Materiais~ incorporated into the Jobsite., PS.GC has provided
CONTRA.CTOR with a copy ot the Enterprise Zone Certincate of ~Exemption and Purchaser’s
Statement, a copy of which is attached hereto as Appendix B-S.

22.2 ln any Subcontract involving the purchase of Equipment or Niaterials, CONTRAC`I'OR shall: (1)
provide to the Subcontracior a copy of the Enterprise Zone Certiticate of Exemption and
Purchaser’s Statement; (2) require the Subcontractor to be bound by the terms and conditions set
forth in this Ciause SC-22 titled “Sales and Use Tax Requirements" and Ciause SC~iS entitled
"lnvoicing and Payment"; and (3) require that no illinois sales or use tax is included in the

 

Subcontract price
Owner EPC Contract Prairie State Energy Campus
Exhibit "B" - Speciai Conditions Rev. 1 Page 32 of 36 Contract No. 25316-240-HC1-ATPS~00001

Field Assembted Nletal Rooi and Wali Panels '
June 11, 2009

EXHiBlT A

l

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 23 of 30 Page |D #30

 

 

Case 3:18-cv-01851 Document 1-1 Filed 10/09/18 Page 24 of 30 Page |D #31

 

 

 

 

 

 

Contro¢:t`i~{o_: 34588

O.rstomo'N¢um: Al C. Dellovade

Ownr:Nazrtc: Prulrio Stnlc Gr'.nsrnllng

Job Nnm:: ’Pralrio club En::=gy

lois location Mnrissn, lllirrois

Finl:h: FI.UDRGF;NISH .
EE.`cct.ivo Dnlr=: luna 4, 2012

Produrt Dcsuip’o’on: CE}»l'l'Rir't-non~pcri'omh:d panels md~noo:ssnriex'

SUB]EC.T TO 'I`HE FRDVISIONS BEI.OW, CE'R?R!A’S
YLUDRDBIN!SH (CGAT!NGS) Wli.z’u NDT- FOR lt PEFJOD OP
TWENTY-ONE fle YEARS l"ROM THE COIL CGAT[NG DATE
CtR TWBNI'¥ @D) YEARS PRDM PANEL I`i~iSTAU.A'IlON DATE,
WH[CHHVER.CDMEB HRS'F,'CHANUBR»\} OULGRIN EXM'O? 5 E
UNHS PER A.S.'l`.M. D~'?£>‘.M, CHAI:K l`t~i~BXCPBS OF lcl¥li A.S.T.M. D-
5.214 ltATZNG, 'OR'PHEL, CRAC¥Q. CHECK, _CHl`i’, BR?‘.RDDE ’IU
BASE MEI`AL. THiS DDES NO"£’ iNCLUDE MINU'IE FRACTIHLING
WHICH M'AY OCCUR D‘i FROPER FABRXCA'HON O}_" THE
BUILD}NG PARTSMEAILURE DUBTD SUBSTHATB CGRRCBiON IS
EXCLUDED. OOLOR CHANGE DEI`ERMNA'HON SHAL!..`BE MADE
GN h WASHEB' SEC[`!ON~ OF THB EXPOSBD PANBL lN
ACCURDANCB WITH A.S.°¥,M: D'Z;44~35. BEGTNNIND'ON' THE
BPFECHVE DATB SBT PURTH ABOVB '[HE FINI.SH OF ANY DF
THE 'PRDDUCTS WILL MP.ET THE STANDARD FOR THAT
DE§CRIBED.

lr\ tim event of breach ofb‘ris wormr\ty.`CENTRlArhnii have this
option, m ila uolc.dl:ir:n:tiorr, to retith orrcplnc:, ar rclrnhurxo thc dust of
rcllolshlng or mplnnlng, products marurmcturod by CENTRIA described
nbm‘o und_ii.)ruishod fur tlrorjr)b identified nhmru, Such repair or
roplnccmoot shall bn tn lieu of returning my mome~r~aa:lvi=d try
CEi~i'l'illAln.cx\=hr:rrgo for thaiiriir-dprodiloh.

'I`hb foregoing wmcdy xhrril,br: CEi~iTR.lA‘S sold liability md

limit bn tire exclusive remedy uflirn owner ur omisch

"Pmducts" means lite mdusb monu&tli\lrcd by CE{‘TI`RIA

dthbed above and ill ` 'i'ur |hojoix identified abm\n_

l. 'l`ltis limited wm'r‘..nty admits only la thc original awnor, tx not
maignobln (by npmtionp{luworolhcrwlsr:), and mm the Pruciucts
uninixr:n installed on buildings izz'thr: oonllncntni_Unlt:d Stntns.'i'his
worrme applies only te CENTRIA standard colors n:-rpcctat_oulurz~
approved in wriilrrg.by EHNTRIA.

2. Tbts limited \vnr:nnly docs nonexian to or cover dorman ir),t\ic
-t-.'mdirr'.ts mailing from oxposr.m:.to nthnr'ti'sn normal miller and
atmospheric oonrlilloris. Fur purpo:rn of this ilmttcd mom-unusual
wmtlr:r mmditlurrr, c.g,, hullrton:s, directlnll-xpruy, comm spray of
either their or sait’rwrltcr, marino utmosp‘non:a tolzrssiiii:d usa within
l,$Oitfcdot‘suiinc environment or hmclrlxt\wolcr). animal waste and
associated §rms, chemical ttrme, contact with cl-\.:rniout solvan or
iiquir!€, atmosphch md`mllnn, ostr, meat dust or other harmful or
foreign snimnn'rw, and other mnnsivn or aggroeivo utrnosphucs
horn whulnvcr source (botb insidcnmi outside the building described
nbme) mootnom‘.ol wc.a.l.lrc.ror atmospheric conditiun.~..

3. ’l`iris limit-nd warranty door nat crdcud to or cover drmngn to the
Prqdun'ts as_urr‘:ult, in whuln or in pm, oftmpmporsoourlng storing
dc._~rlgn, wmkmnnship, croctlnn, br cleaning nl' the Pmriuots, follow to
maintain tha building nn which the Prnd\!uts nrc installed or the
Pmducls nfinrcr’u:tion, (im:iud'mg. ind not limited tc. failure tn,pr.rmit
tila drainage of nlrrnding walgr),lr\ good oorzditlun; normal wm md
tour ulnno owcptoi, negligence of any porty,uthcr than BENTRIA,
water mun§t'rom lead ornapper£lnshing or plplng_ormw tn contact
with leadereoppr:r, failure to remch dchrt`x frumtiwt’rhduug_ falling
ntsjeo§x,. nxtcrnnl forccs, cxoimlonx, Err:, n¢;cid:nt or casualty,
vundniism, acts of Oud, or allror opcurmm¢$ beyond tim control of
oag~rrm.t.

4. in applying this limited \rurrdnty, wmatan of color shall bn
mode un o dean snrfaca from which all contaminch dust chalk and
oxidize`d film hutto henn improved and shall not bo mode on r`my mm
dcilizr:rninly or accidentally stained try mud, oll, grem, locatioan
:pmys, cip. Cuior mandaman shull bn determined on n 'oaim' radar
designéd_to adequately measure dolor by nitcctonr;: m:asurcm=r\ts or
ulszlnmlin valdez

ansrtty is valid only ifCEt\iTRiA signature la embossed with tim CEN'I`Rl/Lcompnrn':cui.

`r. ms zimmer my than omit mr widow virginia mm inns to

9. CENTR!A shall timm no obiif;utiori under this limited minority until il his

rr

5. 't`lriér limited warranty shall br null and void lt`nr\y alteratian orrcpwlrs arc
mudd on or through tire Pmdru:£s, or if my objects m placed upnn,
su:pcndoci from or otir'.i:lrcd to thc Pn)ducl.r, without tim prior written
authorization cf CENTR£A. Tnts limited warranty specifically mcinch
any dumnactu tlmProiiucts nrlootsrmxltlnglnwholcarin part from tlu:
installation ofnm!.ilotnr:, stcyiigbt_ gutlcrs, vuliw, flssht_ngs, pmprisror ,
other structures or pr;.rwtmiicns oftiur Pmduds, mccloud with slgns,
Yc.nl:¢, equipment ur_othi:r' murcx, or.¢r’cctx in tim foundation

comply with avery term sod-condition oflhls iinrlt:d warmntv_ '

7. Cinlms nudcri.irl: iimitr:d warranty rrmst¢br: m.»;dc-lo CENTRIA.ln writing
within rthlrty. [lli;\)j days ritter measdg,¥x,\,ul owncr¢dlsr>ovrrx nn obtains
knowledge ofuny dole in tire P.rnduois. )\.uy lcgzlrm:tlon to enforce this
limited wmnnty,must bc cummde within ii months cittm data ol'su',\h
twittco nnt)'a=:

il. All notices given to C£t\i'l`RtA under or pursuant to minimich warranty
limit bo in writing rand_scnt¢§iyiocriili?d rnnli, postage pmpn`ui, r:Lum
mcclptrcqur=tr.d, in itxti\:n cummt nddr_z:s_ ~ ~
rescind §rll poymmt of nli invoices for Produol: md any other misled
charges

lD. lf’ony.nftl\c Pruduct.s is repaired ortegle ln-orwnlnnr:cwirh thom-ms
ofll\ls~iimitr.d wnrmnii, that Pmdunl':itnil bn covered by this limited
worruniy.oniy furthn balance ofiuorigirmi tmn.

. Tiin invulidity or unenforceability oi"i;ny'ymvlricn ofthix limited an=nty
shull-not ntTcnt thc cnforc¢::t)iltty~nnd vulldityot'un',= uthcrpmvi_sion, md
lhis'iim!'_r.d warranty §ir_n’rl bn construed innli mpcds ns liuny invalid or
uncriforr¢nblu provision is omlucd.

il Tnin document commits tim cuilm limited wommrymndc by;CENTIUA.
No medium-lon or amendment ofthlx limited warranty xini| bc birrriing,on
CEt~H'RlA unlca:., maris in writing md signed `iuy itx authorized , ,
rtprcrcxr!at.irrc. 'l`lru t=mu, wndilinnr, covenants and provisions mnlslncri;
~iirtlrir limited wmm=n!y martin waived only by ir writing slm':d"t:y
CEt~ll‘RIA. No oral rtsir:roc.')tz»g course of conductor dealing shall be
du:mr=d tr wolvcr.

13. `lHIS LIMH`ED WARRANI'Y C'UNS'|TI`UI'ES 1518 UNL`Y

wAthAN‘rY MADH BY cerrmm. centum HEREBY Bxci.uoas
ANY AND ALL CTHER WARRAN`HES UF MERl'.'H.ANTABlLlTY
03 FI'INI:'SS FOR A PAILUCU[.AR ?URFOSE. lN NO BVENT
SHA.LL BENTRLABE LIABLE FDRANY CLA!M, R€’JLUDH~{O BUT
NDT LiMf't`Ei:! TO CLA!MS ARiSiNG ~UNDER (ZtTNTRACl',`TURT.
micl` LIAB!L\TY OR PRODUC[S i`_IAB¢ILiTY. IN NG BVENT
.SHALL CENIRIA BEHABLB FGR M\JY iNCt'DENTAL, YECIAL
‘OR CDNS.F$}UENTIAL DAMAGES, INCLUDINB BUTNDT LiMlTHB
TO, lI)_SS OF OTHEK PROPHR'!'Y Oi't EQUi`P'MENT,` LUSS Oi-"
PHDDUCUDN, LD`SS OF PHDHTS_, OR liUURY TC PERSONS DR
PRDPERTY.

14'. This wominty shall bn governed by mdmnst:ucd in amorde willrtlir:
tows ofllm Ccmruunwmitlr-r)t’l’crmxylvnnia.

15. THIS LiMiTED ‘ V[ARRANT‘[ SHALL CONTRDL
NOTWITHBTANDING ANYTHING TO THE CG£~URARY lN ANY
owen warrmo. me msr».r,m'oorr op ms movant
SHALL CONSTHUTETHBACCEP¢;'ANCEOF'IHETERMS OFTHIE
LMFEDWARRA!‘~U'Y B.`{'I`HE GWNER AND CUSICMER.

claim : l,~ '
-l
swore § /'{’M, w orie ? 1'5//5
Wr_i_rr;gi‘tty;._‘.du_\lnl?{rnthr' _

\"

l

»-v

 

 

  

 

DAL;-_ g'zb“lz

 

Owrrcrt l’rnlricStuthurmllng

twa Sit~@ct;
“fi¢_MaM_MMqLL_Dm:(-ZB_

EXHlBlT B

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 25 of 30 Page |D #32

 

t "' t

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 26 of 30 Page |D #33

 

 

B@YLE BMSHER etc

 

oAvro a. scrtusrnrwrno~ ATTO RN EYS AT LAW one METROFL_JLHAN sQu),RE
drr:hrteidevirtd@t:nyiebrcrsher.corrt t SU]T|: 23DD
' soon west MAIN stR§Er 211 worm anoanAv
‘ UCENSED lli ll.L|ND|S. ST. LO\.HS. MO 63 l 02
MlSSOURL TENNBS':`ZAND P_O_ BOX 23560 (BlH 52i'77l)l)
rsmur:r:v z FAX't:rt.rl 621-roanv
BEtLEerLE, iLLrNOrs 62'223~05 60 annum ,,',_AZA
. no r.tor:roe AvEr~)ue
ga r 53~277-9000 suits tro
FA>< 16 1 at 277-4594 ~M»E(-;;Pf}*§£*‘;::[l}“3
www.boytebrr:sher.com FAx (9'0’1] 521-writ
Fe`bruary.?.?., 20l~8

Sé)zt via Certz`jled]l'fail #7016 0600 0000 604/0 6617

CENTRlA

ATTN: CENTRIA WA:RRANTY DEPARTMENT
1005 Beaver Grade Road

Moon Towrtshjp, PA_ 15108

RE: NOTICE OF WARRANTY CLATM'
` OWNER NAME?`PR_AIRIE STATE GENERATING
JOB NAM:EI: PRAI'RIE STATE-ENERG¥
JOB LOCATION: MAIUSSA,JL
CONTRACT #34588

 

To erom it May Cor:rcem:

Ort behalf ofPIar`n`e Statr: Genorating Company of Marissa, lllinois, l am placing Centria
on notice that Prairie Stato Generating Company is hereby making a warranty claim pursuant to
Centri a’s Finis`r'r Warranty that was provided to P_rairio State Generating Cornpany effective June
4, 2012, (Enoiosed is a copy of the Centria Fiuish Warranty.) Prairie Slale Generatirrg Company
is hereby reserving upon itself all rights as contained in said warranty including but not limited
to the right to take any legal action to enforce the warranty

Pioase be advised that the irish/coating on the panels that Centria provided to Prain`e
State Gonerating Company is failing due to defects in Centria‘s manufacturing tinishr'ng and/or
coating processes, which is causing rust and deterioration to the panels. S.uch failures constitute n
breach of warranty and need to be repaired, reinished, and/or replaced by Centria pursuant to its
warranty provided

Please contact me at your earliest convenience to discuss the prompt handling and
resolution ofthis warranty ciairn.

EXH|B\T C

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 27 of 30 Page |D #34

Page 2
Sincerely,
___ o
s
David B. Schneidewind
Attorney for Prailie State Generating Coinpany
Enc,.

cox Aehlie Kuehn, lnterirn General Counsel PSGC

EXHlB|T C

 

y "'.

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 28 of 30 Page |D #35

 

 

 

 

C\tstnmcrNumc: A. C.Dcilnvedc

Owncr't\'ron:: ?mixie Stak: Gon¢:atlng

.l'ob Narne: Pmirio xlaln Enr:n:gy

lab Locellnn: Marissa, ll.ilnois

Ftnlrtr moaorimsu .
EE`\:CUvo Dolo§ .lunl: ‘l, 2012

Producz Ducn`plioo: CEN'IR!A non-perforated panels and accessories

SUB!ECI' '[O THE FROY|S!DNS BELOW, CEt~lTFtlA‘S
PLUOEOI¢'iNlSH (CDATINGS) ~WILL NC¥T FOI\ A PBRlOD Di’
'Z'WBN'I.'Y-ONE (21) YEI\IlS !“ROM THE CDlL CDA'H`NG DATE
OR TWEN'l-'Y (ZU} YEARS FROM FANEL INSTALIATIDN 'DA'I`E,
WH§CHEVERCOMES HRST, CHANUB .FN COLUR lN E'XCESS QF-S E

nan ran As:rrvr nrzir. assur m axch or A re Aa'r.ivt. D-
42x4 rla"oNo, orr PEP.L, cRAct<, oirecr<, can>, on amoco ro .

EASE METAL. THlS DOES ND'£? lNCLUDE MINUTE FRAC`I`U]UNG v
WHICH M.AY QCCUR iN PROPER FABRJCAUDN OP THE

~BUlLDlNG PAR`[`S. PAlLURE DUB TG SUBSTRATB CORROBiON lS

E)(CLUDED'. CDLOR CHANGE DEI`EIIMII\!AUON SHALL BB MADE
UN lt WASHED SECTION' DF THB EXFOSBD PANBL l"
ACCOILDANCB WITH A.S.T.M. D'l_ZM-S§. BF.GR'¥NENU Di‘l THE
E=FEC’HVB DATB SBT EOR'FHFABDVH ’IHE FINISH Dl‘ Al~tY Ol-`
Tl¢l.E PRDDUCI`S WILL '}V.EE.T THE STANDAILD FOll THAT
nscruaaa_.

in tim event ol'ineoch ofthi.rwoxrnnly, CENTR!A shall iroch
option, al its note discretion to relith or rq)lar::~5 or mlmhuxm tim motor
rdlolsi\lng or replacing products manufactured by CENTR!A described
airch and furnished i`or tim job identified aliovo, Surtt repair or
replacement shall ha in lien of rcwmiog any commits received by

. CEl~r"t`tl.lA in exchange for tim tolled pmdaots.

’llmTorr.going remedy xlmtl bo CENTRIA‘S role liability and
shall ha tire exclusive zunedy oftlro overmr or oustnrncr.
"Prodaots“ means tha minds manut`aoturcd by CB~lTRL&
decontrol above and mmirir`r=d for tllc,iab tdcnllEcd above

l. Tlris limited warranty extends only ta tire origian ownr.r, is not
assignable (hy operatioan law or otherwise), and mm tim Prmlacts
only when installed on buildings in the continental Unitcd Smtu. 'I`his
annuity applies only to CHNTR!A mode colors or special colors
approved l.n. waiting by UZ]~lTRlA.

2. 't`hls limited wantonly does not extend to ar cover damage to tire
Fmduet:~rcsaiting nom exposure to other titan nom\nl»weatirrr and
atmospheric conditions. Pa: purpose of lists limited wonanty, manual
weather oooditloas, c.g,, halirtoncs. dlmctsalt spray. cot~ainnsspmy of
slther fish or salt waler. marino atmosplmms (olsssillcd rs within
t,§titl feet ofrallnc environment or irru:khlr w=lor), animal waste and
associated irmer, dramin flims, contact with clruoio¢.i mlvcotscr
llqulds, atmospheric mdiatlon, ash, cement dust or other immifi:l or
foreign snbston`ees, and other corrosive or aggressive abaospben:s
from whatever source (both inside nmi outside the building described
abovc) oro not normal weatlru'ornhnosplw:iu conditiaos.

3. 'l`his limited warranty does not attend to or cover dorman to t_hv
Pro,dueis sx nrc'salt, in whole or lnpaxt, oi`lmpmpcrm)uxing storing
dollar workmrruhlp, creation ur naming nrurr martin follow m
maintain thc building on whidi tire Proriuots ore lnnallerl or tim
Prnrinots after crodion, (ineluding, but not limited to. failure to permit
tito ilrainago misleading water) la good nonditlun, normal wear and
lear olano accepted negligence of any party other than CENTRIA,
watcrruoo§imm icadar copper tl.nshirtg or piping or cows tn mntnot
with lead oreopper, falltnc.lo remove debris fxomtho Prhtiuots, tolling
ab}eo!_s, eartan l'orccs, umlasionx, tire, accident or ¢:asualty\.v
vandalism, acts of Ciod, or other occurrences beyond tire control of
CEl}It'RlA.

4. lrr applying this limited \Ymrirnty, measurements of mior shall he
made on a clean surface from which all eunimrlnal¢.¢, dust, clinllr md
ox_ldize'd£llni havoim:n memorial slisli not bn mario onar\y arm
deliberately or accidentally strained by mud, all, greasa, insecticide
xprays, ctv. Coior measurements shall be determined on senior meter
desigoérl_lo adequately measure o'otar by reltwloni:c measuresnt of
ulsttmuiu: vutucs.

CEN’HHA MSH W

ConiractNo_' 34588

5.

li.

9.

10.

lI.

ll

13.

i‘l.

l$.

 

'Ilris limited warranty shall be null and void lt`noy situations orrcpsirs nrc
marie no or through tha Prudmis, or h' any objects ore piar:d uporr_
suspcm:ied liom or attached to thc Produols. without los prior written
authorization of CEN'lRIA. 'l`hls limited mooney specifically admits
mydzmagr:to iho`?rotlucis orlcahz rtsultlngi:owlmicoriapart&om tire
histailallon ol'vcntllatars. skyltgbr, guiir:s, vallcys, tlo§ilng. pumpds or
other struer or penolmt.ions oftizo Pmdacts, associated with signs,
vents_ equipmmt collier misco, or datec'_»-.» to the foundation

. "l`hls limited warranty shall bc null and void if tim originzi owner?eii:~to

comply wth every term and condition of`|irls iiralltd\€nrmniy,_

Claims under this tlmitrrt warranty muslim mario to CEt~irltlAin writing
Within thirty (JD) days alter tim original owner discovers or obtains
inrowledgo of any daleot*in tire Pmdocts. Any legal notion to enforce this
limited warranty must be oornm:uoed within amarillo ofltm arts urguah
written notion

All notion given to CENHUA under or patsth to this limited warranty
shall isn ~ in ryrit.lng and sent by m'tliiod mell,' postage prepalil,' return
receipt r'equeuui, to its then currentth .
CE_NTRIA shall iowa no obligation under this limited warranty until lt lms
rcccived‘l‘ull payment of oil lnyaiem for Pmduats and any other related
ehargp.

lt‘ax:y cftlo: Produds is repaired or replaced in sneordarrcowlli\ tire u:rmx
o`l` this limited warranty that Pmdoct shall bo covered try this limited
warranty only for tim balance oflts original lmra

'll~.o invalidity or unmn)ru=zbllity cf any provision of this limited warranty
shall not affect the enforceability and validity ot‘any other provisian, ami
th|s limited warrmnr s_lrolt bn conskaedlu oil respects as lf\my invalid or

'rrneal'o:oenbin provision'ls omitted

'l'hls daouorrntmrmltutcs tim cotlru limited warranty made by CENTIUA.
No modification oru.m‘cndmcot of this limited warranty shall behinding on
CEN’HUA unless mario in writing sort signed by its authorized
representative 'Ihol¢rms. conditlorm,,eovcnaotx and provisions contained
in this limited warranty may bn waived onty'byq-, writing signed by
C‘HNTRIA. Nu oral statementx, wmc of conduct or dealing shall bn
deerorxlnwalver.

TH]S LIMITBD WAR_R!UTY CUNSTITUTES 'IHE UNLY
warraan MADaaYcar»rraxA.cerrro!nHEanYmreLuDas
ANY A`ND ALL OTHER WARRANTIE‘Z 01z MERCHA!\H`ABlLlTY
DR FI'I'NESS FUR A PART[CULAR PURPCISE, lN NO EVENT
S’ri'.ALL CE~lTRlA BE LIABLB FOR ANY CLAIM,'THCLUD!NG BUT
NDT isle TO CLA!MS ARlSlNG UNDEK U.`)NTRAC|`, 'IURT,
STRIC'F llhBll,lTY D‘il PRODUCTS LlABlLlTY. iii NO HVENT
SHALL CENTRIA BB~HABLE FOR ANY INCi.DENTA.L, SPEC\AL
OR COPISEQUMAL DAMAGES, INCLUDING BUTNOT l.lMiTEJ
TO, LO$S OF OTHER PROPBRT‘( OR. EQUIFMENI', 1355 OF
PRCDUCTI(JN. UJSS OF PRDFiTS, OR R‘UU`RY TD FBRSONS OR.
PHOPEKT-Y.

'H\lx warranty shall he governed by and construed in accordance with the
laws oflho Commonweultlr ofl'¢mnsyivools.

'EHlS LlMlTED y WARRANTY SH.ALL CONTROL
NOTWTI'HSTAND_R»!G N~lY't`l-IING TO THB CONTRARY iii ANY
DTHER WRI']`_XNU. THB UBTAIJAHON Of' THE PRODUC.'XS
SHALL CONSTITUI`ETH.E ACCEP'[`ANCB OF THE'TERMS~DFTHiS
LlMlTED WAMYB:YTHB OWNER AM] CUSI`CMER.

 

mm C;Z~'LMM nrc ')//S'//f»

 

  

err§§ilU.Adottm§'irowr'
l k \ ‘ _ h , r__.___\_.

 

Dm:S-H¥lz

 

Owrm:rr Pmirle$tntchnmtlog

V¢I=_§_ai:oa.dnala:r_dda§qat{_;__oraw_

Wnrmnty ls valid only ll'CENTRlA signutrnc ls embossed with tim CENTR!A. comparme

 

EXHiBiT C

 

t t ' l
` .

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 29 of 30 Page |D #36

 

 

 

Fii_ED

' \ -»<"~" ""‘<"’ n

\< t i ii <
\»/ \\/\.l "'lg,cnoco~f,trcoacnnn
20th Judlcia| Circuit

' macon collar ron roe zant romano armour m 9“4/2°‘8 1136/iit

_ , 7 Cynthia Barczewsk'i
Slai€ Oi ilirrroio i n 0
c r » h t t °"°‘ "”'”' 1 2018 L3
GUF.l 0 ",c’as ingch , , ’) _‘ _ _ _
y l ` /\_//i/L-¢ (..nsc .\trmi)er _ ', d y _ _.

W§ gill

Prairie State Generating l ` _
Steelburldmg.com, LLC d/b/a
Company, LLC ' l

/'\mt)unt (‘Iizrimed ]p_§§§e§§OfSO’OOOOO

CENTRIA; NCI Group, inc., d/b/a
g CENTRIA; and CENTRIA Generai
Partnership

'l\,

i~‘i:rintil`i(.\s] l)¢:f`ondnut.(:~')

Lfi;rssii'ir~:<r'ic)rr i°r'r:i`\..\‘ L_M (,`:')<ic_> V,,,_ :`\";;tl:r'o r)t`.\`rcrjion L@YY_W ___~__A___`__. _ linda __

in i; ,\_i in David B,. schneider/ind <,~.{,¢z.~.#62734_95

 

r\‘£t_\»’ri~`. Sieelbuilding.com

 

..\(r<r,~@$;§t,>l?© Wcs_ti\flain§fré§t,. P©`.“B:<`_>§V§_??>SGO

<;:.<',_~~r_zeilenlrn_.,_I_r_rinnn_*,rw _“_, irri§é§`n`i;»???:QQO.Q,

.-\ri<i, i>izr`. .-\try.Emiiwa.rO_'_C:C;rinor_#GUlZB§ limit-- .-\t'll)it izlSS 10943 Norih Sam Houston Pa'rkway W.

SUL\T;`#’FONS CGPY
'i`n ti‘.¢'- zri>uv-.‘ named civic uri:mti.~'.) ...... : Ci'i`\' <\' STA'i`iZ HOUSlOn, TX 77064

ll 1
i- :\. `r"olr ;r.ru izr=rr»r)}'summoned nmi required to :tj.);.>c:zrr before tir;s court z::

{r:r’:mi‘; icn‘zrtirm','i

 

 

.-a . __¢ _ :¢,t r\'l. C)rr 150

to :m.~‘wr.~’l' tire r.:r)r:t;\iz~;ir:t in this c`.;"r.‘;c», it r.‘tdpg.' r_)i` \\‘irf'. ir is heroin
irc miron :e;§:'rirr.<t j:o\r for tire i'r'ii¢,".i`asketi in lirt" r‘.t>rrr]ii:rim.

i=.t.t;'zc`nec§, l:»"y¢‘)r..r i';ui to rio Sr:l. n judgment by rii»t`;".uiz may

._|-_ i:$`. Yorr stru- ;;rrrrrz))orrrzii';z)rd required to tila on :"=n.~.:\\‘w~ to rim comp aim in thin costa a copy of which rs hereto
:;::nc red or oz‘ir<n~\\'§s¢.~ t`iic» _\'<>ur :r'. :r~ rr‘;anc~'¢_ %zr tire ofi'u;o ~:)l tire clerk o:" thin court within 30 days ::ri'rc~.r ser~vi<~~~ ot` this
‘ strrr\.rn<`)r'r.~_; exclusive ci>i` l irc day nl sr-r'\.>icn, ii` you fail ‘.t‘) rio :l'r). judgment of darrow i“r§.~ dc'~f`n\)it m:r_v ‘.)c token :'r,, rer you
t"Or tim r¢».iir::l' }n~r~;)\'r;»ri in r,ir<;¢ r:o:rzpirrirr\` '

   
    

E~fi|ing is now mandatory for documents in civil cases with limited exemptions To e-frte, you must first create an account with an e

-i`iiing service
provider. Visit https://eiile'.i|iinoiscourts.gov/service»providers,him to learn more and to select a service provider. '

if you need additional help or have,tro.ubie e-tiiing, visit hitp:/lwww.illinoiscourts.gov/FAQ/getheip.asp.

'i`C) TH l:` (`)Fi?iCER:
, in§.c summoned must i)L‘ ro!.ur:\.r:ri i)y ti:\.: n:"t`;r'er' err other person tr) \\'h<)rn ii won ,r;i‘.'l;'.rr i`oi‘ nor\~;=:r.
t:\(i-J.Y::f~nwm thereon n!` service rrrrci~ ;‘-"c¢.\s if errata §r:::::rc>tii,;-:;r;~i.y alter Sur'\‘§c"
zurr~.zrrons is applicable this summons rir;rj~' r~.<;rt tro .<r\r'cr»zi i
connor be maria thin Sunrmou;~'. shall bn returned m rx\.rior,~w;;r.t.

:, with
. in tire event alma paragraph ,-‘\ of this
r`.i-,:rn 'r.irr'z-‘r: days i)r_~ioro rim day cl zrppcznr';rr:crz. l ;¢.m~\~'irr~,

       

 

‘i`hrs nurnn:o:rs 1:',.'-\5' not he- nc»r‘.'eci» i;rrcr’ti.ozn .".-U r_i:,-‘:;,'~s alter irs doran

Augu$t 31 18

t .,___*_.~,~.e`_~-_..w__. 20 ,

\\`\§f;§§\:io _rq/|}r~-,' \.r¢l_'r\r\'- 1233 n -;

  

 

¢"‘3.-"' 'l' O"c:=. , » ' ,. .:
§§ MB,‘§ -,r» § _ _V_,__~,,_ ‘ _"'§;»:; C trw ,.
george ;-: it dial §~ i… t .
._; ¢_~. *, ,Z',J’\ .-'L':‘ : `i~ \'"i} i*`,i.’l.i'l"x":' __ »»»»»»»» _
""V/""-. . ::".T'

c>/'€’)"+.S§ § -‘ §§ -

¢,,,<5’/3.'~ ¢:\\¢ . r).r'r‘rcGFSBRutCB: ,,~___,, 20_ ,_

l \

 

(Tn tro inst rand try officer ms oor)`\ lott with defendant
or r)ti‘.¢:r pin .~.m\)

 

/
§ ll"Humtt\"’

<i\_')<i F'\;;i

1 C) Tiiij Sii.ERi i"'F; SERVE 'i`iii!§ Di";i'"i;`.`\€i')z\N'l` A’i`:

ll
\/
'C,

"‘)/ <

,~7 __/,
\-~.

"\i/"\ f"

/,.
"\ \

 

l ' . l f l - § ,, ,, 7
~ l

Case 3:18-cV-01851 Document 1-1 Filed 10/09/18 Page 30 of 30 Page |D #37

Constable Return of Corporation

Cause #: 2018L3 Tracking #: J06811256

In the,case of PRAIRIE STATE GENERAT]NG COMPANY LLC VS STEELBUTL~DING.COM a
SUMMONS & COMPLAINT and attached COMPLA]NT WaS issued by the State of lllinois. Washinaton
Countv. Circuit Court for the ZOTH Judicial Circuit court of WASHINGTON County, and came to hand on
the __5. day of Sebternb,er , 2018 7 at 11:37AM to be delivered at 10943 N SAM HOUSTON PKWY W
, HOUSTON , TX 77064 by delivering to: STEELBUTLDING.COM BY SER'\/ING CORPORATE
OFFICER OR AGENT

 

 

Service of Corporation

EXecut‘ed the Sanie in Harris County, Texas', on the _lQ_day of Sentember ` 2018 at 12:26PM -by : '
summoning STEELBU]ILDING.COM LLC D/B/A CENTRIA' NCI GROUP, INC.. D/B/A CENTRIA;
AND CENTRIA GENERAL PARTNERSHIP a Corporation at 10943 N SAM HOUSTON PKWY W ___
HOUSTON . Texas 77064“By delivering to MATT THIEM in person the VICE PRESIDENT cf said
Corporation'a'true copy of this SUMMONS & COMPLAINT, together With the accompanying certified copy
of the COMPLAINT

 

Fee Due S 0.00
--;7 Mark Herman , Constable Preeinct #4

Harris County Texas

 

by D@puty JOHN RIPPLE~H§_ 1

  
 

Prinlcd
1 330 Meadowfern DI.
D€pufy Sigml°flll‘e Houston Texas 77067
281.401.6225
Attempts: 1

 

The State{f`r”fexas: ¢»-/
County of Harris:

Before nie, the undersigne;izautho_rity, a notary public in and for Harris County~, Texas, on this day personally
appeared l'©\r\.\'&_ l \()~\<3\ b , known to me to be that he executed the
same for the purpose and`con§ideration therein ex ressed. Given Under My Hand and Seal of Oftice,

this 10 day of S€,,@R \'mloe( ,<`§U l§.

 

Notary Public in and for the State of Texas

©\M mac TANYA D WlLSON
,"`% _ NOTARY PUBLIC STATE OF TEXAS
w,q § MY COMM. EXF. 8/24/2020

’£ g,= '\

NOTARY 10 13079270~2

 

 

 

 

 

 

 

 

